UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (AMENDMENT NO. ) Filed by the Registrant o Filed by a Party other than the Registrantx Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 ITEX CORPORATION (Name of Registrant as Specified In Its Charter) PAGIDIPATI FAMILY, LP MPIC FUND I, LP MPIC CANADIAN LP CORNER MARKET CAPITAL MANAGEMENT, INC. CORNER MARKET CAPITAL U.S., INC. CORNER MARKET CAPITAL CORP. SANJEEV PARSAD ALNESH MOHAN DAVID POLONITZA RAHUL PAGIDIPATI SIDD PAGIDIPATI DR. WAYNE JONES RICHARD POLONITZA GRETA POLONITZA G. ANDREW COOKE DR. DEVAIAH PAGIDIPATI DR. RUDRAMA PAGIDIPATI KIRK ANDERSON PAUL W. KIM (Name Of Person(S) Filing Proxy Statement, If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The Committee to Enhance ITEX (the “Committee”), together with the other Participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the 2010 annual meeting of stockholders (the “Annual Meeting”) of ITEX Corporation.The Committee has filed a definitive proxy statement with the SEC with regard to the Annual Meeting. Item 1:the Committee issued the following press release and posted to http://www.enhanceitex.com The Committee to Enhance ITEX Reminds Shareholders to Vote for its Three Highly-Qualified Nominees for Election to ITEX’s Board Press Release Source: The Committee to Enhance ITEX on Friday December 3, 2010, 5:00 pm EST CRANFORD, N.J., Dec 3 /PRNewswire/ The Committee to Enhance ITEX reminds shareholders that there is still time to vote for the Committee's three highly-qualified independent director nominees for election to the Board of Directors of ITEX Corporation (“ITEX”) at the annual meeting of shareholders which is being held on Friday, December 10, 2010. The Committee's three director nominees are Dr. Wayne P. Jones, Alnesh Mohan, and Sidd Pagidipati David Polonitza, Chairman of the Committee, commented: “In order to help ensure that our plan to maximize shareholder value, which includes addressing ITEX’s significant governance concerns, is implemented, it is imperative that all three of the Committee's nominees are elected.” “As ISS/Riskmetrics has recommended that shareholders only vote on the GOLD proxy card, we encourage shareholders to support all three of our highly qualified independent nominees for the benefit of all shareholders, franchisees and employees. We would appreciate your support in this critical moment in ITEX’s history. Ultimately, the decision of changing board leadership will be yours, the shareholders of the company, on December 10.” VOTE THE GOLD PROXY CARD TODAY The Committee urges shareholders to vote theGOLDproxy card and NOT to sign any white proxy card sent to you by ITEX. Even if you have sent a white proxy card to ITEX, you have every right to change your vote.
